 Case 3:19-cv-00702-BJD-JBT Document 8 Filed 06/12/19 Page 1 of 1 PageID 299


                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                      JACKSONVILLE DIVISION


BRADFORD COUNTY, FLORIDA,

                   Plaintiff,

v.                                                               Case No. 3:19-cv-702-J-39JBT

PURDUE PHARMA L.P., et al.,

                   Defendants.


                              IMPORTANT INFORMATION ABOUT YOUR CASE
                                     PLEASE READ AND FOLLOW

       TAKE NOTICE, that in accordance with Local Rule 3.05, this action is designated
as a TRACK THREE CASE. The filing party (that is, the party that instituted suit in
this Court) is responsible for serving a copy of this Notice and its attachments upon
all other parties. Pursuant to Local Rule 3.05, the parties should conduct a case
management conference (either in person or by telephone1) no later than 60 days after
service or appearance of any defendant. The Case Management Report should be
filed within 14 days of the case management conference.

         In preparing the Case Management Report, the parties should be aware that the
Court anticipates that in most Track Three cases, the dispositive motion deadline will be
set 30 days after the close of discovery and that the final pretrial conference will be set
90 days after the dispositive motion deadline. All parties must send courtesy copies to
chambers of all filings that exceed 25 pages, inclusive of exhibits, regardless of whether
the filing is done electronically or in paper. Civil cases generally will be placed on a trial
calendar beginning one month after the final pretrial conference. This schedule is
subject to modification depending upon the needs of the case at the preliminary pretrial
conference required in all Track Three cases. The Court will set the preliminary pretrial
conference following receipt of the Case Management Report.

Date: June 12, 2019                                    ELIZABETH M. WARREN, CLERK
                                                       By: s/VA fã|ÇàÉÇ
                                                            Deputy Clerk

___Copies to plaintiff(s) or filing party
Attachments to filing party copy:
       ___Case Management Report form
       ___AO 85 Consent to Magistrate Judge Jurisdiction form




         1
            If all parties agree to conduct the case management conference by telephone, they may do so
without filing a motion with the Court.


[Track 3 updated 7/17/2013]
